Citation Nr: 1810482	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-29 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for brain disease due to trauma. 

2.  Entitlement to service connection for Lyme disease. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.M. 


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Marine Corps from November 1975 to October 1979, and from December 1983 to August 1988.  The Veteran also had active duty in the Army National Guard and Reserve from December 2003 to May 2005, from January 2007 to June 2007, and from August 2007 to June 2010, with additional periods of National Guard and Reserve duty. However, the Board notes that all DD-214s may not be associated with the Veteran's claims file.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Anchorage, Alaska and Hartford, Connecticut, respectively.  Jurisdiction of the case was subsequently transferred to the RO in New York, New York. 

In November 2017, the Veteran and T.M. presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 




REMAND

A remand is necessary prior to adjudicating the claims on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Initially, as noted in the Introduction, it does not appear that all DD-214s for the Veteran's service have been associated with the Veteran's claims file.  Namely, the record shows that the Veteran had active reserve duty in the Army from December 2003 to May 2005.  Further, during the November 2017 Board hearing, the Veteran indicated that he was on active duty beginning in 2006. The closest Form DD-214 on record states that the Veteran served beginning January 2007. Therefore, upon remand, a copy of all missing DD-214s should be obtained and associated with the Veteran's claims file.

Brain Disease Due to Trauma

The Veteran asserts that he is entitled to service connection for brain disease due to trauma.  In a June 2011 VA examination, the Veteran was diagnosed with a traumatic brain injury (TBI) with residual effects.  These effects included mild memory loss and decreased concentration.  The Veteran also experienced headaches and a number of cognitive impairments, including: mildly impaired judgment, occasionally inappropriate social interaction, occasional disorientation (to person, time place, or situation), intermittent dizziness, tinnitus, frequent insomnia, and hypersensitivity to sound and light. 

In an accompanying June 2011 opinion, the Veteran was found not to have any TBI residuals related to a verified event during service, but noted that the Veteran reported a fall between 2009 and 2010 while in service.  This opinion also cited a September 2010 neuropsychological examination, in which the examiner noted that the history of the Veteran's injury and the course of clinical symptoms are consistent with a diagnosis of TBI sustained during deployment.  This examiner noted that the Veteran's report of the event appeared to best meet the criteria for a Grade 1 concussion.  A review of the Veteran's service treatment records showed that in November 1978, the Veteran slipped in the shower, striking the back of his head and resulting in two 2-3 centimeter lacerations to his posterior scalp.  The Veteran also had numerous complaints of headaches while in service.  A June 2016 VA treatment record showed ongoing cognitive impairment with poor insight, poor judgment, and implausible statements. 

The June 2011 opinion does not present a sufficient rationale to determine the issue of service connection.  Further, it is not clear whether the Veteran's cognitive impairments are a result of his traumatic brain injury, concussion, or his other psychiatric disabilities.  On remand, a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lyme Disease 

The Veteran contends that he is entitled to service connection for his Lyme disease.  In a November 2010 VA examination, the examiner noted that the Veteran had a Lyme disease infection with a date of onset of July 2000.  The infection was described as a characteristic tick bite that led to full treatment in St. Petersburg, Florida.  The examiner noted no current residuals of the condition. 

In a June 2014 Statement of the Case, treatment records from the Bay Pines VA Medical Center (St. Petersburg, Florida) for the period from June 30, 2000 to May 21, 2012, were referenced.  During his November 2017 Board hearing, the Veteran indicated that he also received treatment from an Orlando Clinic.  A review of the record only shows Bay Pines treatment records for the period from February 1, 2012 to May 21, 2012.  On remand, the outstanding medical records should be obtained and a new examination is warranted. 

Further, it is not clear from the record if the Veteran was on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) during July 2000, when he contracted Lyme disease.  On remand, verification should be obtained.

TDIU 

In July 2012, the Veteran filed a Form 21-8940, Application for Increased Compensation Based on Unemployability.  He listed the following service-connected disabilities as preventing him from securing or following any substantially gainful occupation: posttraumatic stress disorder (PTSD), left shoulder impingement, and diffuse thoracic spine mild degenerative disc and degenerative joint disease (claimed as back).  In a June 2014 Social Security Administration decision, the Veteran's impairments (specifically, his depressive syndrome and PTSD) met the criteria for disabled status.  In a March 2017 VA medical opinion, the Veteran was found to be unemployable due entirely to his PTSD diagnosis. 

The Board notes that the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) where unemployability is the result of only one service-connected disability.  However, VA regulations provide that if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

The Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim.

Thus, the Board refers the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file any missing copies of the Form DD-214, to include service from December 2003 to May 2005 and any service in 2006, and associate it with the Veteran's claims file.  If the search for the Veteran's Form DD-214 yields negative results, the claims file must be properly documented as to the unavailability of the Form DD-214.

2.  Obtain verification regarding whether the Veteran was on active duty, ACDUTRA, or INACDUTRA in July 2000.  The Board notes that the Veteran's August 1999 military personnel records contain documentation that the Veteran was ordered to report for active duty on August 24, 1999.  Place a memorandum to the file listing the verified periods of service, to include active duty, ACDUTRA, and INACDUTRA.

3.  After receiving any necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA Medical Center treatment records, to include Bay Pines VA medical records from June 2000 to February 2012 and Orlando Clinic records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

4.  After any additional records are associated with the claims file, provide an examination and addendum opinion to determine the nature and etiology of any current brain disease due to trauma, to include the September 2010 diagnosis of a Grade 1 concussion.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to the following: 

Is it at least as likely as not (50 percent probability or greater) that any current brain disorder is causally or etiologically related to the Veteran's military service.  In so doing, the examiner must review all pertinent records associated with the claims file, including the Veteran's 1978 and 2009/2010 reports of falls during service and the September 2010 neuropsychological examination, in which the examiner noted that the history of the Veteran's injury and the course of clinical symptoms is consistent with a diagnosis of TBI sustained during deployment.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

An explanation for all opinions expressed must be provided. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Then provide an examination and addendum opinion to determine the nature and etiology of any current Lyme disease, to include residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to the following: 

Is it at least as likely as not (50 percent probability or greater) that any current Lyme disease, or residuals thereof, is causally or etiologically related to the Veteran's military service.  In so doing, the examiner must review all pertinent records associated with the claims file.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

An explanation for all opinions expressed must be provided. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Schedule the Veteran for an appropriate VA examination in conjunction with his TDIU claim.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

Specifically, the examiner should determine whether the Veteran's service-connected disabilities (PTSD; left shoulder impingement; diffuse thoracic spine mild degenerative disc and degenerative joint disease; and left knee tricompartmental degenerative joint disease) render him unable to secure or follow a substantially gainful occupation.  Consideration should be given to the June 2014 Social Security Administration decision and the March 2017 opinion regarding the Veteran's unemployability.  If the opinions are not relevant, the examiner should explain why. 

(a)  Describe the Veteran's employment history.

(b)  Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

(c)  Provide a full description of the effects, to include all associated limitations, of each of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

(d)  Then, ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

A written copy of the report should be associated with the claims folder. 

An explanation for all opinions expressed must be provided. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Refer the Veteran's case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of whether an extra-schedular rating is warranted for the service-connected disabilities under 38 C.F.R. § 4.16(b).  The response from the Under Secretary for Benefits or the Director of Compensation and Pension Service must be included in the claims file.

8.  Then, readjudicate the claims, including the TDIU claim based upon the response from the Under Secretary for Benefits or the Director of Compensation and Pension Service.  If the determination remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




